FILED
                             NOT FOR PUBLICATION                              JUL 09 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



IRFAN PERVAI BHATTI, a.k.a. Irfan                 No. 10-71986
Pervaiz Bhatti,
                                                  Agency No. A096-386-657
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr. Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Irfan Pervai Bhatti, a native and citizen of Pakistan, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the denial of a motion to reopen, Lin v. Holder, 588 F.3d 981, 984 (9th Cir. 2009),

and we deny the petition for review.

      The BIA did not abuse its discretion in denying Bhatti’s motion to reopen,

where Bhatti failed to demonstrate a change in country conditions in Pakistan. See

8 C.F.R. § 1003.2(c)(3)(ii); Lin, 588 F.3d at 988-89 (BIA did not abuse its

discretion in denying a motion to reopen where the evidence submitted was

consistent with evidence presented to the IJ, and did not show any change in

country conditions). Bhatti’s contention that the BIA applied an incorrect legal

standard in ruling on his motion to reopen is not supported by the record.

      We reject Bhatti’s contention that the BIA overlooked some of his evidence,

because he has not overcome the presumption that the BIA reviewed the record in

its entirety. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006).

Contrary to Bhatti’s contention, there is no indication in the BIA’s order that it

failed to consider Bhatti’s claims for withholding of removal and protection under

the Convention Against Torture.

      PETITION FOR REVIEW DENIED.




                                           2                                    10-71986